                           UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

IN RE:                                                   Case No. 20-51066-MAR

HENRY FORD VILLAGE, INC.,                                Chapter 11

     Debtor.                                             Honorable Mark A. Randon
________________________________/

    NOTICE OF AUCTION RESULTS AND PROPOSED SALE OF ASSETS
            TO THE SUCCESSFUL BIDDER HFV OPCO, LLC

  YOUR RIGHTS MAY BE AFFECTED. YOU SHOULD READ THESE
PAPERS CAREFULLY AND DISCUSS THEM WITH YOUR ATTORNEY,
 IF YOU HAVE ONE IN THIS BANKRUPTCY CASE. (IF YOU DO NOT
    HAVE AN ATTORNEY, YOU MAY WISH TO CONSULT ONE.)

PLEASE TAKE NOTICE OF THE FOLLOWING:

       Henry Ford Village, Inc., as debtor and debtor-in-possession (the “Debtor” or
“HFV”) in the above-captioned chapter 11 case (the “Bankruptcy Case”), hereby
files this Notice of Auction Results and Proposed Sale of Assets to the Successful
Bidder HFV Opco, LLC (the “Notice”), as required by the Order (the “Bid
Procedures Order”) approving the bidding procedures (the “Bidding
Procedures”), including, but not limited to, setting an auction (the “Auction”) for
the sale of substantially all of the Debtor’s assets (the “Assets”) to a prevailing
bidder or bidders free and clear of all liens, claims, encumbrances, and other interests
pursuant to 11 U.S.C. § 363. See ECF No. 179.1

         Obtaining copies of sale documents:

      Copies of all pleadings filed in the case may be obtained free of charge (a)
by visiting the website maintained by the Debtor’s claims and noticing agent in
this Chapter 11 Case at https://www.kccllc.net/HFV or (b) for a fee via PACER



1
 Capitalized terms used herein but not otherwise defined shall have the meaning
ascribed in the Bid Procedures Order or the Bidding Procedures, as appropriate.

120951.000002 4827-6700-6694.9                       1
    20-51066-mar          Doc 397   Filed 05/06/21       Entered 05/06/21 14:59:09   Page 1 of 9
by visiting http://www.pacer.gov. This includes the sale related documents
referred to herein.
       Auction Results: On May 4, 2021, the Debtor, through their professionals,
hosted the virtual Auction, pursuant to the Bid Procedures Order, seeking the highest
or best offers for the acquisition of the Debtor’s Assets. Two Qualified Bidders
participated in the Auction. After a sealed bid process was implemented with both
Qualified Bidders submitting their final highest and best offers, and after consulting
with the Consultation Parties, the following results were announced with respect to
the sale of the Debtor’s Assets:

         Successful Bid

         Successful Bidder: HFV OPCO, LLC, an affiliate of Sage Healthcare Partners
      A copy of the Asset Purchase Agreement of the Successful Bidder along with
the proposed Sale Order filed as Exhibit D to the APA (the “Successful Bidder
APA”) can be found at ECF No. 396.
         Backup Bid

         Backup Bidder: HFV SENIOR LIVING, LLC, an affiliate of MED Healthcare
                        Partners

       A copy of the Asset Purchase Agreement of the Backup Bidder, which was
also the Stalking Horse Agreement (the “Stalking Horse APA”), can be found on the
docket in this Chapter 11 Case at ECF No. 355 with the disclosure schedules thereto
at ECF No. 380.

         A comparison chart of the Successful Bid and Backup Bid
       A comparison chart of the Successful Bid and Backup Bid along with
additional information regarding the Transaction, including answers to certain
questions provided to the Bidders regarding continued operation of the Debtor’s
Assets is attached hereto as Exhibit A. All parties in interest are encouraged to
review the Successful APA and the Stalking Horse APA, which documents shall
control in the event of a conflict with any summarized terms provided herein.

         Sale Hearing:

      PLEASE TAKE NOTICE that a hearing will be held to approve the sale of
the Assets to the Successful Bidder (the “Sale Hearing”) before the Honorable Mark
A. Randon in the U.S. Bankruptcy Court for the Eastern District of Michigan, or any

120951.000002 4827-6700-6694.9                       2
  20-51066-mar            Doc 397   Filed 05/06/21       Entered 05/06/21 14:59:09   Page 2 of 9
judge sitting in his stead, on May 24, 2021 at 10 a.m. (prevailing Eastern time),
or at such time thereafter as counsel may be heard or at such other time as the
Bankruptcy Court may determine. The Sale Hearing may be adjourned from time to
time without further notice to creditors or parties in interest other than by
announcement of the adjournment in open court on the date scheduled for the Sale
Hearing or on the agenda for such Sale Hearing.

         OBJECTIONS DEADLINE:
       OBJECTIONS, IF ANY, TO THE RELIEF REQUESTED IN THE
MOTION RELATING TO THE SALE MUST BE IN WRITING, FILED
WITH THE COURT, AND BE SERVED SO THAT IT IS ACTUALLY
RECEIVED NO LATER THAN MAY 21, 2021 AT 4:00 P.M. (PREVAILING
EASTERN TIME). Objections shall be served on (a) counsel for the Debtor,
Dykema Gossett PLLC, Attn: Sheryl L. Toby, 39577 Woodward Avenue, Suite 300,
Bloomfield Hills, Michigan 48304, stoby@dykema.com and Danielle N. Rushing,
drushing@dykema.com; (b) counsel for the Bond Trustee, Mintz Levin, Attn: Daniel
Bleck, dsbleck@mintz.com and Eric Blythe, erblythe@mintz.com; (c) the Office of
the United States Trustee for the Eastern District of Michigan, Attn: Leslie Berg,
leslie.k.berg@usdoj.gov; and (d) counsel to the Committee (i) Perkins Coie, Attn:
Eric     E.   Walker,    ewalker@perkinscoie.com       and    Kathleen      Allare,
kallare@perkinscoie.com,       and     (ii)    H.     William      Burdett,     Jr.
bburdett@HowardandHoward.com.




120951.000002 4827-6700-6694.9                       3
  20-51066-mar            Doc 397   Filed 05/06/21       Entered 05/06/21 14:59:09   Page 3 of 9
Dated: May 6, 2021.                             Respectfully submitted,

                                                DYKEMA GOSSETT PLLC

                                                By: /s/ Sheryl L. Toby
                                                   Sheryl L. Toby (P39114)
                                                   39577 Woodward Avenue, Suite 300
                                                   Bloomfield Hills, Michigan 48304
                                                   (248) 203-0700 / Fax (248) 203-0763
                                                   SToby@dykema.com

                                                         and

                                                         Danielle N. Rushing
                                                         Texas Bar No. 24086961
                                                         112 East Pecan Street, Suite 1800
                                                         San Antonio, Texas 78205
                                                         (210) 554-5500 / Fax (210) 226-8395
                                                         DRushing@dykema.com

                                                         COUNSEL FOR THE DEBTOR AND
                                                         DEBTOR-IN-POSSESSION




120951.000002 4827-6700-6694.9                       4
  20-51066-mar            Doc 397   Filed 05/06/21       Entered 05/06/21 14:59:09   Page 4 of 9
                                                                                    EXHIBIT A

            APA                                                                                  Back-Up Bidder                                             Winning Bidder
                                                  Question
          Comparison                                                                                  (MED)                                                       (Sage)
 1.                                                                            The Stalking Horse Bidder is a newly-formed             The Successful Bidder is a newly formed
                                                                               subsidiary/affiliate of MED Healthcare Partners         subsidiary/affiliate of Sage Healthcare Partners
                                                                               (“MED”). MED and/or its affiliates currently            ("Sage").
                                                                               manage and operate 5 continuing care retirement         Sage is a premier operator of senior housing and
                                                                               communities, 150 skilled nursing facilities, and 20     healthcare facilities. It was founded on the principles of
                                                                               assisted living and memory care facilities across the   providing high-quality resident-focused care, with
                                                                               country.                                                genuine diligence and dedication, and to create a work
                                                                                                                                       environment of equal caliber. Sage owns, operates,
                                                                                                                                       manages and consults across the full continuum of care
                                                                                                                                       in the senior housing and healthcare space, specializing
                                                                                                                                       in independent living, as well as continuing care
                                                                                                                                       retirement communities, assisted living, skilled nursing
                                                                                                                                       and memory care.

                                                                                                                                       Sage understands that every decision it makes will have
                                                                                                                                       a direct impact on the lives and wellbeing of all residents
                                                                                                                                       of HFV, as well as the employees. The most important
                                                                                                                                       consideration to Sage is maintaining the existing quality
                                                                                                                                       of life for Henry Ford Village residents.
 2.     2.6a                     Purchase Price                                                     $69,000,000                                               $76,355,000

 3.     2.6b                     Deposit                                                             $6,900,000                                               $7,635,000




120951.000002 4836-8218-2120.2                                                               1
                                                   20-51066-mar   Doc 397   Filed 05/06/21       Entered 05/06/21 14:59:09     Page 5 of 9
 4.     5.7(e)                   Treatment of Former Employees                       i) Buyer shall offer immediate employment (so that              i) Buyer shall offer immediate employment (so that no
                                                                                     no period of unemployment shall occur between                   period of unemployment shall occur between
                                                                                     employment with Seller and employment with                      employment with Seller and employment with Buyer) to
                                                                                     Buyer) to a sufficient number of Seller’s employees             a sufficient number of Seller’s employees to ensure that
                                                                                     to ensure that there will be no violation of the                there will be no violation of the WARN Act.
                                                                                     WARN Act.
                                                                                                                                                     ii) In addition, Buyer agrees that it will continue to
                                                                                                                                                     employ all Transferred Employees that provide direct
                                                                                                                                                     care to the residents for a period of not less than twelve
                                                                                                                                                     (12) months from the Closing Date, subject to such
                                                                                                                                                     employee’s compliance with law and policies and
                                                                                                                                                     procedures.
 5.     5.14(a)                  Current Resident Entrance Fee
                                 Refund Program                                       Length of Stay after   Percentage of Entrance Fee Refund
                                                                                      Closing Date           Liability Paid to Resident Upon Move-
                                                                                                             Out
                                                                                      1 Year                 8%
                                                                                      3 Years                12%
                                                                                      5 Years                20%
                                                                                      7 Years                28%
                                                                                      9 Years                36%
                                                                                      11 Years               44%
                                                                                      13 Years               52%
                                                                                      15 Years               60%


                                                                                                                                                     In addition, Buyer will prepay 5% of the Entrance Fee
                                                                                                                                                     Refund Liability to the Eligible Current Entrance Fee
                                                                                                                                                     Residents within 120 days of the Closing Date, which
                                                                                                                                                     amount will be decreased from the total amount owed to
                                                                                                                                                     such Eligible Current Entrance Fee Resident upon
                                                                                                                                                     move-out.




120951.000002 4836-8218-2120.2                                                                     2
                                                         20-51066-mar   Doc 397   Filed 05/06/21       Entered 05/06/21 14:59:09               Page 6 of 9
 6.     5.15                     Commitment to Benevolence Care                     i) Continue to offer care to residents for free or at   i) Continue to offer care to residents for free or at
                                                                                    reduced charges provided such residents meet            reduced charges provided such residents meet Buyer’s
                                                                                    Buyer’s benevolence care guidelines. Buyer shall        benevolence care guidelines. Buyer shall establish an
                                                                                    establish an independent, charitable, tax-exempt        independent, charitable, tax-exempt foundation under
                                                                                    foundation under Section 501(c)(3) of the Internal      Section 501(c)(3) of the Internal Revenue Code (the
                                                                                    Revenue Code (the “Foundation”) to raise funds          “Foundation”) to raise funds with which to continue the
                                                                                    with which to continue the charitable mission of        charitable mission of Seller by providing free or reduced
                                                                                    Seller by providing free or reduced charge care to      charge care to Residents in need who meet Buyer’s
                                                                                    Residents in need who meet Buyer’s benevolence          benevolence care guidelines.
                                                                                    care guidelines.
                                                                                                                                          Buyer shall offer at least two (2) seats on the Board of
                                                                                    Buyer shall offer at least two (2) seats on the Board Directors of the Foundation to officers or directors of
                                                                                    of Directors of the Foundation to officers or Seller.
                                                                                    directors of Seller.                                  (above two sections the same as Med)
                                                                                                                                          In addition:
                                                                                                                                          (i) Buyer, while it remains the licensed operator, shall
                                                                                                                                          commit to contribute not less than $100,000 annually to
                                                                                                                                          the Foundation.

                                                                                                                                            ii) Buyer agrees to give preferential placement to all
                                                                                                                                            current residents of the independent living facility into
                                                                                                                                            the assisted living and/or skilled nursing facilities.


 7.     5.20                     Capital Improvements                               Not included as a question in the Stalking Horse Added as language to the APA,
                                                                                    Notice.                                          Buyer commits to invest not less than Four Million
                                                                                                                                     Dollars ($4,000,000) to capital improvements within
                                                                                                                                     two years of the Closing Date.




120951.000002 4836-8218-2120.2                                                                    3
                                                        20-51066-mar   Doc 397   Filed 05/06/21       Entered 05/06/21 14:59:09     Page 7 of 9
         Additional
         Questions to                                                                                          Back-Up Bidder                                Winning Bidder
                                                         Question
          Qualified                                                                                                (MED)                                         (Sage)
          Bidders:
 8.     Current                  Will the entrance fee model be maintained or will the      The Facility will convert to a rental model facility.          Same Response as MED
        Resident                 facility be turned to a rental facility?                   Residents, when the Transaction closes, will have
        Question                                                                            the right to have their contracts assumed and
                                                                                            modified to The rental model.
                                                                                            The bidder intends to operate the Facility as a
                                                                                            rental Facility consistent with The standards and
                                                                                            levels of care provided by The Debtor prior to The
                                                                                            Closing Date.
 9.     Current                  Will my monthly rental rate increase if I sign the         The monthly rental amount being charged to a                   Same Response as MED
        Resident                 modified rental agreement (the “MRA”)?                     resident (as of the Closing Date) will remain the
        Question                                                                            same, and for a period of three (3) years from the
                                                                                            Closing Date shall not increase except for a
                                                                                            standard annual cost of living adjustment,
                                                                                            consistent with the consumer price index for urban
                                                                                            wage earners and clerical workers.
 10. Future                      Treatment of Future Resident Monthly Rental Amount         Future residents will be charged market-level rates            Same Response as MED
     Resident                                                                               and receive market-level annual increases. These
     Question                                                                               market-level rates may be higher than existing
                                                                                            residents’ rates but will be consistent with rates
                                                                                            charged by comparable communities in the
                                                                                            Debtor’s general market.
 11. Current and                 What will monthly rates be for higher levels of care       Level of care charges, like rental charges, will be            Same Response as MED
     Future                      (Assisted Living, Managed Care, Skilled Nursing            consistent with comparable facilities in the
     Resident                    Facility) under the new APA?                               Debtor’s general market. Market-level increases
     Question                                                                               to level of care charges will also be applied on an
                                                                                            annual basis.




120951.000002 4836-8218-2120.2                                                                            4
                                                           20-51066-mar       Doc 397    Filed 05/06/21       Entered 05/06/21 14:59:09      Page 8 of 9
 12. Current and                 Does the bidder plan on changing any of the amenities,      Increase programmatic activities to enhance all                     Same Response as MED
     Future                      activities, care, or other offerings?                       residents’ experiences and will uphold HFV’s
     Resident                                                                                commitment to the health, safety, and lifestyle of
     Question                                                                                HFV residents.

Other Summary information provided by Debtor regarding anticipated questions:
      Question:                                                                                            Response:
 13. Current Resident Question:                                                                            Residents who submitted entrance fee deposits between June 10, 2020 and March 26, 2021
      I entered the HFV community under an entrance fee contract after June 10, 2020, will the             (“Escrowed Residents”) will receive the unearned portion of their entrance fee refunds, which
      bidder be entitled to issue a refund of entrance fee if I sign the MRA?                              are currently held in escrow. They will also be eligible to sign an MRA with the same benefits
                                                                                                           discussed herein.
 14. General Unsecured Creditor Question:                                                                  Assuming the sale closes, based on the cash purchase price of $76,355,000 and the current
     Will I receive a distribution on my unsecured claim?                                                  projections of obligations that must be paid pursuant to Bankruptcy Code requirements, it
                                                                                                           appears there will be some distribution to unsecured creditors although a commitment to that
                                                                                                           effect cannot be made until certain Bankruptcy Code processes occur and are approved by the
                                                                                                           Court.




120951.000002 4836-8218-2120.2                                                                             5
                                                          20-51066-mar      Doc 397       Filed 05/06/21       Entered 05/06/21 14:59:09     Page 9 of 9
